 


110 HR 45 IH: Healthy Foods for Healthy Living Act
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 45 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2007 
Ms. Velázquez (for herself, Mr. Serrano, Mr. Crowley, and Mr. Towns) introduced the following bill; which was referred to the  Committee on Energy and Commerce, and in addition to the  Committee on Agriculture and  Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To authorize the Secretary of Agriculture to make grants to community-based organizations and local redevelopment agencies operating in low-income communities to promote increased access to and consumption of fresh fruits, fresh vegetables, and other healthy foods among residents of such communities, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Healthy Foods for Healthy Living Act. 
2.Department of Agriculture grants to promote greater consumption of fresh fruits, fresh vegetables, and other healthy foods in low-income communities 
(a)Grants authorizedThe Secretary of Agriculture may make grants for the purposes specified in subsection (b) to any of the following: 
(1)A community-based organization operating in a low-income community. 
(2)A local redevelopment agency that is chartered, established, or otherwise sanctioned by a State or local government. 
(b)Use of grant amountsThe recipient of a grant under this section shall use the grant amounts for one or more of the following activities: 
(1)To assist in purchasing appropriate equipment or in hiring and training personnel to expand the inventory of fresh fruits and vegetables or other healthy food alternatives, as defined by the Department of Agriculture, such as healthier dairy and non-dairy to whole milk alternatives, 100 percent pure fruit juices, and products with 0 grams of transfat, available for residents of a low-income community. 
(2)To carry out consumer education and outreach activities to encourage the purchase of products described in paragraph (1), such as by informing residents of a low-income communities about the health risks associated with high-calorie, low-exercise lifestyles and the benefits of healthy living. 
(c)Maximum grantA grant under this section may not exceed $100,000. 
(d)Community-based organization definedIn this section, the term community-based organization includes schools, day-care centers, senior centers, community health centers, food banks, or emergency feeding organizations. 
(e)Authorization of appropriationsThere are authorized to be appropriated to the Secretary to carry out this section $5,000,000 for fiscal year 2008. 
3.Coverage of additional primary care and preventive services under the Medicare and Medicaid programs 
(a)Medicare program 
(1)In generalSection 1861 of the Social Security Act (42 U.S.C. 1395x) is amended— 
(A)in subsection (s)(2), by adding at the end the following new subparagraph: 
 
(BB)additional primary and preventive services described in subsection (ccc); ; and 
(B)by adding at the end the following new subsection: 
 
(ccc)Additional primary and preventive servicesThe term additional primary and preventive services means such primary and preventive services that are not otherwise covered under this title as the Secretary shall specify when provided by qualified providers, as specified by the Secretary. Such term includes the following: 
(1)Services for the prevention and treatment of obesity and obesity-related disease. 
(2)Supervised exercise sessions. 
(3)Exercise stress testing for the purpose of exercise prescriptions. 
(4)Lifestyle health improvement education. 
(5)Culinary arts education for the purpose of promoting proper nutrition. . 
(2)Conforming amendments
(A)Section 1862(a)(1) of such Act (42 U.S.C. 1395y(a)(1)) is amended— 
(i)by striking and at the end of subparagraph (M); 
(ii)by adding and at the end of subparagraph (N); and 
(iii)by adding at the end the following new subparagraph: 
 
(O)in the case of additional primary care and preventive services, which are performed more frequently than the Secretary may specify; . 
(B)Section 1833(b)(5) of such Act (42 U.S.C. 1395l(b)(5)) is amended by inserting or additional primary care or preventive services (as defined in section 1861(ccc)) after (jj)). 
(b)Medicaid programSection 1905(a) of the Social Security Act (42 U.S.C. 1396d(a)) is amended— 
(1)by striking and at the end of paragraph (27); 
(2)by redesignating paragraph (28) as paragraph (29); and 
(3)by inserting after paragraph (27) the following new paragraph: 
 
(28)additional primary care and preventive services (as defined in section 1861(ccc)) which are not otherwise covered under this subsection; and . 
(c)Effective dateThe amendments made by this section shall take effect on the first day of the first calendar quarter beginning after the date of the enactment of this Act, regardless of whether regulations to implement the amendments are in effect as of such date. 
 
